DETAILED ACTION
This is in response to applicant's communication filed on 04/01/2019, wherein:
Claim 1-20 are pending.
Claim 1-2, 4-17, and 19 are amended.
Claim 21-53 are cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 20130310006 A1).

Regarding claim 9, Chen discloses a control signaling processing method, performed by user equipment UE (Fig. 8), wherein the method comprises: 
(Fig. 8 step 811 and par. 0230 disclose establishing radio bearer between UE and RNC, which is used for transmitting control signal in step 817 – i.e. control bearer), and 
transmitting control signaling between the UE and the second network device through the signaling radio bearer (Fig. 8 step 817 and par. 0236 disclose transmitting SMC message – control signal – between RNC and UE); 
determining, by the UE, integrity protection parameters and an integrity protection algorithm for performing integrity protection on the control signaling (Fig. 8 step 816-818 and par. 0234-0238 disclose UE calculating XMAC-I using integrity protection parameter and algorithm which indicated that the information is determined by UE for calculation); 
receiving, by the UE, control signaling sent by the second network device, the control signaling carrying a message authentication code MAC-I (Fig. 8 step 817 and par. 236 disclose UE receive- ng MAC-I); and 
performing, by the UE, integrity check on the control signaling based on the integrity protection parameters and the integrity protection algorithm (Fig. 8 step 818 and par. 0238 - “the UE may generate an XMAC-I according to the IK of the UE, the integrity sequence number, the direction indication, the SMC message, and a parameter value (Fresh) carried in the SMC message through the F9 algorithm after receiving the SMC message. Then the UE checks whether the XMAC-I is the same as a MAC-I carried in the SMC message to determine whether the SMC message is complete”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20130310006 A1) in view of Yi et al. (US 20140192631 A1). 

Regarding claim 15, Chen discloses a control signaling processing method (Fig. 8), wherein the method is applied to an access network architecture comprising a first network device and a second network device, wherein the first network device is connected to the second network device, the second network device is connected to at least one user equipment UE (Fig. 8 discloses eNB – first network device – connected to RNC – second network device), the method is performed by the second network device, the second network device comprises a first protocol layer entity, and the method comprises: 
generating, by the second network device, control signaling between the second network device and user equipment UE (Fig. 8 step 811 and par. 0230 disclose establishing radio bearer between UE and RNC, which is used for transmitting control signal in step 817 – i.e. control bearer); 
determining, by the second network device, integrity protection parameters and an integrity protection algorithm, wherein the integrity protection parameters and the integrity protection algorithm are for performing integrity protection on the control signaling between the second network device and the user equipment UE (Fig. 8 step 817 and par. 0236 – “The RNC sends an SMC message to the UE, where the SMC message carries: a cipher algorithm and an integrity algorithm that are selected by the RNC according to a UE security capability, a generated parameter value (Fresh) and the UE security capability, and a MAC-I generated according to the IK, an integrity sequence number, the SMC message, a direction indication, and the Fresh through an F9 algorithm, and at the same time, the SMC message is under integrity protection”, which indicated that the integrity protection parameters and an integrity protection algorithm are determined by the second network device); 
determining, by the second network device, a message authentication code MAC-I based on the integrity protection parameters and the integrity protection algorithm (Fig. 8 step 817 and par. 0236 – “The RNC sends an SMC message to the UE, where the SMC message carries: a cipher algorithm and an integrity algorithm that are selected by the RNC according to a UE security capability, a generated parameter value (Fresh) and the UE security capability, and a MAC-I generated according to the IK, an integrity sequence number, the SMC message, a direction indication, and the Fresh through an F9 algorithm, and at the same time, the SMC message is under integrity protection”); and 
(Fig. 8 step 817 and par. 0236 discloses generating and sending SMC message including MAC-I).
However, the reference is silent on details about the network device including a first protocol layer.
Yi discloses PDCP layer of network device for generating MAC-I (Fig. 3, Fig. 9 and par. 0100).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Chen, and have protocol layer for generating authentication information, as taught by Yi because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to utilize well known protocol stack.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20130310006 A1) in view of Yi et al. (US 20140192631 A1) and Kubota et al. (US 20110299681 A1).

claim 16, the combined teaching of Chen and Yi discloses the method according to claim 15, however, silent on further details of claim 16.
Kubota discloses wherein the first protocol layer entity is a Radio Link Control (RLC) entity or a Media Access Control MAC layer entity (par. 0109 – “In block 394, the generated radio link control protocol data units (RLC PDU) are sent to medium access control (MAC) 370 for generation of medium access control protocol data units ( MAC-i PDU) 395 and sending them to lower layer 396”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Chen and Yi, and have MAC-I data PDU generated at MAC layer, as taught by Kubota because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to utilize lower layer protocol stack for generating integrity protected data packet.

Allowable Subject Matter
Claim 1-8 are allowable over prior art of record.
Claim 10-14, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643